Case: 13-10636      Document: 00512557571         Page: 1    Date Filed: 03/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10636
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 11, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DAVID WAYNE HATCHER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-96-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       David Wayne Hatcher appeals the restitution order imposed in
connection with his guilty-plea conviction for two counts of child pornography.
He argues that the appeal-waiver provision in his plea agreement does not bar
this appeal because he is challenging a restitution order, which results in a
sentence exceeding the statutory maximum. Regarding the restitution order,
Hatcher contends that the district court erred by not requiring the Government


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10636    Document: 00512557571      Page: 2   Date Filed: 03/11/2014


                                  No. 13-10636

to prove that the victim’s losses under 18 U.S.C. § 2259(b)(3)(A)-(E) were
proximately caused by his conduct. The Government has moved for summary
affirmance, asserting that Hatcher’s argument is foreclosed by circuit
precedent.
      As Hatcher acknowledges, his challenge to the restitution order is
foreclosed by our recent decision in In re Amy Unknown, 701 F.3d 749, 762 (5th
Cir. 2012) (en banc), cert. granted, Paroline v. United States, 133 S. Ct. 2886
(2013), wherein we held that the types of losses listed in § 2259(b)(3)(A)-(E) do
not require a finding of proximate causation. Hatcher raises the issue to
preserve it for further review.    Because Hatcher’s only appellate issue is
foreclosed, we pretermit whether Hatcher’s appeal is barred by his appeal
waiver. See United States v. Story, 439 F.3d 226, 230-31 (5th Cir. 2006).
      The Government’s motion for summary affirmance is GRANTED, and
the judgment of the district court is AFFIRMED.              The Government’s
alternative motion for an extension of time to file a brief is DENIED as
unnecessary.




                                       2